DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111, dated November 17, 2021 in response to a non-final office action. Claims 1, 2, 6, 17, 18, and 22 have been amended, claims 10-11 and 15-16 have been cancelled, and no new claims are added.  Claims 1-9, 12-15 and 17-24 are subject to examination and have been examined.

Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive for the following reasons:

Applicant’s Argument:
Regarding Claims 1, 9 and 17 (35 USC § 102): The Applicant argues in substance “Wei fails to disclose, teach or suggest at least, "when user equipment (UE) is in an RRC inactive state and has to-be-transmitted service data, determining UE information of the UE and data information of the to-be-transmitted service data for the UE, wherein the UE information of the UE comprises a UE type and a UE capability" as recited in amended independent claim 1 of the present disclosure.”

Examiner’s Response:
The Examiner respectively disagrees.  The amended claim limitation states when user equipment (UE) is in an RRC inactive state and has to-be-transmitted service data, determining UE information of the UE and data information of the to-be-transmitted service data for the UE, wherein the UE information of the UE comprises a UE type and a UE capability".
Wei: [0010] teaches "since the RRC INACTIVE state is transparent to a core network (CN), the paging procedure while the UE is in the RRC INACTIVE state (when user equipment (UE) is in an RRC inactive state) needs to be performed as RAN-based. It means that once there is a need for the CN to transmit downlink data to the UE (has to-be-transmitted service data), the serving next generation node Bs (gNBs) within a notification area (NA) may transmit the paging messages using notification-based paging",
Further, Wei: [0054] teaches "The target eNB 608 determines whether to transition the UE 602 from the RRC INACTIVE state under the gNB coverage area 606 to either the RRC IDLE state or the RRC CONNECTED state under the eNB coverage area 610 based upon at least one of the UE 602's radio capability, data rate and power class (determining UE information and data information)" where it is interpreted a 5th generation or New Radio (NR) gNB inherits this functionality of a 4th generation eNB.
Finally, Wei: [0043] teaches "the network transition request may be an RRC connection request, and include assistance information of the UE 602, such as the purpose of the RRC connection (e.g., for transitioning to the RRC IDLE state or to the RRC CONNECTION state) and/or the service type of the UE 602 (e.g., frequent/infrequent small data transmission) and/or the UE 602's category (e.g., the UE's radio capability, data rate and power class) (wherein the UE information of the UE comprises a UE type and a UE capability)”. Therefore, the rejection remains with the explanation within.

Applicant’s Argument:
Regarding Claims 1, 9 and 17 (35 USC § 102): The Applicant argues in substance “Wei fails to disclose, teach or suggest at least, "performed by a fifth- generation base station" as recited in amended independent claim 1 of the present disclosure.  Other references fail to disclose an RRC inactive state, let ”

Examiner’s Response:
The Examiner respectively disagrees.  The claim limitation states A method of controlling a Radio Resource Control (RRC) state, performed by a fifth-generation base station and when the UE information of the UE and/or the data information of the to-be-transmitted service data for the UE satisfy a preset condition, controlling the UE to switch to an RRC connected state.
Wei: [0010] teaches "once there is a need for the CN to transmit downlink data to the UE the serving next generation node Bs (gNBs) (a fifth-generation base station) within a notification area (NA) may transmit the paging messages using notification-based paging".
Further, Wei: [0054] teaches "transition the UE 602 from the RRC INACTIVE state under the gNB coverage area 606 to either the RRC IDLE state or the RRC CONNECTED state (controlling the UE to switch to an RRC connected state) under the eNB coverage area 610 based upon at least one of the UE 602's radio capability, data rate and power class (a preset condition)”.  Therefore, the rejection remains with the explanation within.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.


Claim Objections
Claims 9 is objected to because of the following informalities: the limitation should be configured to determine the UE type and the UE capability according to context information of the UE stored locally[[;]], or a first analyzing sub-module for proper grammar since this is an option.
Appropriate correction by the Applicant is required for all informalities.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Throughout the text below the Applicant's claim citations are shown in italics whereas the examiner's interpretation and prior art citations are shown in bold.

Claims 1-3, 9, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wei, et al. (hereafter Wei), US Patent Publication 2018/0176834 A1.

Claim 1, Wei teaches A method of controlling a Radio Resource Control (RRC) state, performed by a fifth-generation (NR) base station (gNB) (Wei: [0008] "In order to reduce latency and power consumption and efficiently allocate radio resources, a new RRC state has been introduced in the NR"),
comprising: when user equipment (UE) is in an RRC inactive state and has to-be-transmitted service data (Wei: [0010] "since the RRC INACTIVE state is transparent to a core network (CN), the paging procedure while the UE is in the RRC INACTIVE state needs to be performed as RAN-based. It means that once there is a need for the CN to transmit downlink data to the UE, the serving next generation node Bs (gNBs) within a notification area (NA) may transmit the paging messages using notification-based paging"),
determining UE information (capability) of the UE and data information (data rate) of the to-be-transmitted service data for the UE, (Wei: [0054] "The target eNB 608 determines whether to transition the UE 602 from the RRC INACTIVE state under the gNB coverage area 606 to either the RRC IDLE state or the RRC CONNECTED state under the eNB coverage area 610 based upon at least one of the UE 602's radio capability, data rate and power class" where it is interpreted a gNB inherits this functionality);
wherein the UE information of the UE comprises a UE type (service type/power class) and a UE capability (UE's radio capability); (Wei: [0043] "the network transition request may be an RRC connection request, and include assistance information of the UE 602, such as the purpose of the RRC connection (e.g., for transitioning to the RRC IDLE state or to the RRC CONNECTION state) and/or the service type of the UE 602 (e.g., frequent/infrequent small data transmission) and/or the UE 602's category (e.g., the UE's radio capability, data rate and power class)");
and when the UE information of the UE and/or the data information of the to-be-transmitted service data for the UE satisfy a preset condition (based upon radio capability, data rate and power class), controlling the UE to switch to an RRC connected state.  Wei: [0054-0055] "The target eNB 608 determines whether to transition the UE 602 from the RRC INACTIVE state under the gNB coverage area 606 to either the RRC IDLE state or the RRC CONNECTED state under the eNB coverage area 610 based upon at least one of the UE 602's radio capability, data rate and power class...The Light Connection indication is to configure the UE 602 to transition to a Light Connection operation mode, which may be a sub-state under either the RRC IDLE or RRC CONNECTED state under the eNB coverage area 610").

Regarding Claim 2, The method of claim 1, Wei teaches wherein the determining the UE information of the UE comprises: determining the UE type and the UE capability according to context information of the UE stored locally, or acquiring the UE type and the UE capability from signaling associated with applying for radio resource configuration information (RRC connection request) sent by the UE.  (Wei: [0043] "the network transition request may be an RRC connection request, and include assistance information of the UE 602, such as the purpose of the RRC connection (e.g., for transitioning to the RRC IDLE state or to the RRC CONNECTION state) and/or the service type of the UE 602 (e.g., frequent/infrequent small data transmission) and/or the UE 602's category (e.g., the UE's radio capability, data rate and power class)");

Regarding Claim 3, The method of claim 2, Wei teaches further comprising: calculating a first switching index (capability) associated with the UE information according to the UE type and the UE capability of the UE;  (Wei: [0052] "the target eNB 608 determines whether to transition the UE 602 from the RRC INACTIVE state under the gNB coverage area 606 to either the RRC IDLE state or the RRC CONNECTED state under the eNB coverage area 610. For example, the assistance information of the UE 602 may be at least one of the purpose of the RRC connection and/or the service type of the UE 602", and [0054] "The target eNB 608 determines whether to transition the UE 602 from the RRC INACTIVE state under the gNB coverage area 606 to either the RRC IDLE state or the RRC CONNECTED state under the eNB coverage area 610 based upon at least one of the UE 602's radio capability, data rate and power class");
and when the first switching index is greater than a first switching threshold (frequent small data transmission), determining that the UE information of the UE (capability, data rate and power class) satisfies the preset condition. (Wei: [0052] "the target eNB 608 replies an RRC Connection Setup message for the purpose of keeping the UE 602 in the RRC CONNECTED state under the eNB coverage area 610 for small data transmissions, if the assistance information of the UE 602 in the RRC Connection Request message sent in step 632 indicates that the service type of the UE 602 is for frequent small data transmission").

Regarding Claim 9, Wei teaches An apparatus (gNBs) employing the method of controlling a Radio Resource Control (RRC) state according to claim 1, the apparatus comprising: an information determining module, configured to determine user equipment (UE) information of UE (capability) and data information (data rate) of to-be-transmitted service data for the UE (Wei: [0054] "The target eNB 608 determines whether to transition the UE 602 from the RRC INACTIVE state under the gNB coverage area 606 to either the RRC IDLE state or the RRC CONNECTED state under the eNB coverage area 610 based upon at least one of the UE 602's radio capability, data rate and power class" where it is interpreted a gNB inherits this functionality);
when the UE is in an RRC inactive state and has the to-be-transmitted service data;  (Wei: [0010] "since the RRC INACTIVE state is transparent to a core network (CN), the paging procedure while the UE is in the RRC INACTIVE state needs to be performed as RAN-based. It means that once there is a need for the CN to transmit downlink data to the UE, the serving next generation node Bs (gNBs) within a notification area (NA) may transmit the paging messages using notification-based paging");
a switching module, configured to control the UE to switch to an RRC connected state when the information determining module determines that the UE information of the UE and/or the data information of the to-be-transmitted service data for the UE satisfy a preset condition (based upon radio capability, data rate and power class);  (Wei: [0054-0055] "The target eNB 608 determines whether to transition the UE 602 from the RRC INACTIVE state under the gNB coverage area 606 to either the RRC IDLE state or the RRC CONNECTED state under the eNB coverage area 610 based upon at least one of the UE 602's radio capability, data rate and power class...The Light Connection indication is to configure the UE 602 to transition to a Light Connection operation mode, which may be a sub-state under either the RRC IDLE or RRC CONNECTED state under the eNB coverage area 610"),
and a wireless transmitting/receiving portion and an antenna configured to transmit signals containing the service data; (Wei: [0053] "in step 640, the target eNB 608 replies an RRC Connection Setup message for the purpose of keeping the UE 602 in the RRC CONNECTED state under the eNB coverage area 610" where it is known in the art ab eNB contains a wireless transmitting/receiving portion and an antenna to transmit/receive);
wherein the UE information of the UE comprises a UE type (service type/power class) and a UE capability;  (Wei: [0043] "the network transition request may be an RRC connection request, and include assistance information of the UE 602, such as the purpose of the RRC connection (e.g., for transitioning to the RRC IDLE state or to the RRC CONNECTION state) and/or the service type of the UE 602 (e.g., frequent/infrequent small data transmission) and/or the UE 602's category (e.g., the UE's radio capability, data rate and power class)");
and the information determining module comprises: a determining sub-module, configured to determine the UE type and the UE capability according to context information of the UE stored locally[[;]], or a first analyzing sub-module, configured to acquire the UE type and the UE capability from signaling associated with applying for radio resource configuration information (RRC connection request) sent by the UE.  (Wei: [0043] "the network transition request may be an RRC connection request, and include assistance information of the UE 602, such as the purpose of the RRC connection (e.g., for transitioning to the RRC IDLE state or to the RRC CONNECTION state) and/or the service type of the UE 602 (e.g., frequent/infrequent small data transmission) and/or the UE 602's category (e.g., the UE's radio capability, data rate and power class)");
the apparatus further comprising: a first calculating module, configured to calculate a first switching index (capability) associated with the UE information according to the UE type and the UE capability of the UE;  (Wei: [0052] "the target eNB 608 determines whether to transition the UE 602 from the RRC INACTIVE state under the gNB coverage area 606 to either the RRC IDLE state or the RRC CONNECTED state under the eNB coverage area 610. For example, the assistance information of the UE 602 may be at least one of the purpose of the RRC connection and/or the service type of the UE 602", and [0054] "The target eNB 608 determines whether to transition the UE 602 from the RRC INACTIVE state under the gNB coverage area 606 to either the RRC IDLE state or the RRC CONNECTED state under the eNB coverage area 610 based upon at least one of the UE 602's radio capability, data rate and power class");
and a first determining module, configured to determine that the UE information (capability, data rate and power class) of the UE satisfies the preset condition when the first switching index calculated by the first calculating module is greater than a first switching threshold  (frequent small data transmission).  (Wei: [0052] "the target eNB 608 replies an RRC Connection Setup message for the purpose of keeping the UE 602 in the RRC CONNECTED state under the eNB coverage area 610 for small data transmissions, if the assistance information of the UE 602 in the RRC Connection Request message sent in step 632 indicates that the service type of the UE 602 is for frequent small data transmission").

Regarding Claim 17, Wei teaches A fifth-generation base station (gNB), comprising: a processor; and a storage configured to store processor-executable instructions; (Wei: [0015]);
wherein the processor is configured to: when user equipment (UE) is in a Radio Resource Control (RRC) inactive state and has to-be-transmitted service data, (Wei: [0010] "since the RRC INACTIVE state is transparent to a core network (CN), the paging procedure while the UE is in the RRC INACTIVE state needs to be performed as RAN-based. It means that once there is a need for the CN to transmit downlink data to the UE, the serving next generation node Bs (gNBs) within a notification area (NA) may transmit the paging messages using notification-based paging"),
determine UE information (capability) of the UE and data information (data rate) of the to-be-transmitted service data for the UE;  (Wei: [0054] "The target eNB 608 determines whether to transition the UE 602 from the RRC INACTIVE state under the gNB coverage area 606 to either the RRC IDLE state or the RRC CONNECTED state under the eNB coverage area 610 based upon at least one of the UE 602's radio capability, data rate and power class" where it is interpreted a gNB inherits this functionality);
wherein the UE information of the UE comprises a UE type (service type/power class) and a UE capability (UE's radio capability); (Wei: [0043] "the network transition request may be an RRC connection request, and include assistance information of the UE 602, such as the purpose of the RRC connection (e.g., for transitioning to the RRC IDLE state or to the RRC CONNECTION state) and/or the service type of the UE 602 (e.g., frequent/infrequent small data transmission) and/or the UE 602's category (e.g., the UE's radio capability, data rate and power class)");
and when the UE information of the UE and/or the data information of the to-be- transmitted service data for the UE satisfy a preset condition (based upon radio capability, data rate and power class), control the UE to switch to an RRC connected state. (Wei: [0054-0055] "The target eNB 608 determines whether to transition the UE 602 from the RRC INACTIVE state under the gNB coverage area 606 to either the RRC IDLE state or the RRC CONNECTED state under the eNB coverage area 610 based upon at least one of the UE 602's radio capability, data rate and power class...The Light Connection indication is to configure the UE 602 to transition to a Light Connection operation mode, which may be a sub-state under either the RRC IDLE or RRC CONNECTED state under the eNB coverage area 610").

Regarding Claim 18, The base station of claim 17, Wei teaches wherein determining the UE information of the UE comprises: determining the UE type and the UE capability according to context information of the UE stored locally, or acquiring the UE type and the UE capability from signaling associated with applying for radio resource configuration information (RRC connection request) sent by the UE.  (Wei: [0043] "the network transition request may be an RRC connection request, and include assistance information of the UE 602, such as the purpose of the RRC connection (e.g., for transitioning to the RRC IDLE state or to the RRC CONNECTION state) and/or the service type of the UE 602 (e.g., frequent/infrequent small data transmission) and/or the UE 602's category (e.g., the UE's radio capability, data rate and power class)");

Regarding Claim 19, The base station of claim 18,, Wei teaches wherein the processor is configured to: calculate a first switching index associated with the UE information according to the UE type and the UE capability of the UE;  (Wei: [0052] "the target eNB 608 determines whether to transition the UE 602 from the RRC INACTIVE state under the gNB coverage area 606 to either the RRC IDLE state or the RRC CONNECTED state under the eNB coverage area 610. For example, the assistance information of the UE 602 may be at least one of the purpose of the RRC connection and/or the service type of the UE 602", and [0054] "The target eNB 608 determines whether to transition the UE 602 from the RRC INACTIVE state under the gNB coverage area 606 to either the RRC IDLE state or the RRC CONNECTED state under the eNB coverage area 610 based upon at least one of the UE 602's radio capability, data rate and power class");
and when the first switching index is greater than a first switching threshold (frequent small data transmission), determining that the UE information of the UE (capability, data rate and power class) satisfies the preset condition. (Wei: [0052] "the target eNB 608 replies an RRC Connection Setup message for the purpose of keeping the UE 602 in the RRC CONNECTED state under the eNB coverage area 610 for small data transmissions, if the assistance information of the UE 602 in the RRC Connection Request message sent in step 632 indicates that the service type of the UE 602 is for frequent small data transmission").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Throughout the text below the Applicant's claim citations are shown in italics whereas the examiner's interpretation and prior art citations are shown in bold.

Claims 4, 12, and 20 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Wei, et al. (hereafter Wei), US Patent Publication 2018/0176834 A1 in view of Han, et al. (hereafter Han) US Patent Publication 2015/0016397 A1, and in further view of Loehr, et al. (hereafter Loehr) US Patent Publication 2015/0117342 A1,

Regarding Claim 4, The method of claim 1, Wei does not explicitly teach wherein the data information of the to-be-transmitted service data for the UE comprises: a service type, a Quality of Service (QoS) configuration parameter and a buffered uplink data amount of to-be-transmitted uplink service data for the UE; and the determining the data information of the to-be-transmitted service data for the UE comprises: acquiring the service type and the QoS configuration parameter of the to-be-transmitted service data from signaling associated with applying for radio resource configuration information sent by the UE.
However, Han does teach herein the data information of the to-be-transmitted service data for the UE comprises: a service type, a Quality of Service (QoS) configuration parameter (Han: [0030] "the access network device receives a service state report sent by the UE, so that the access network device can allocate the air interface resource for the UE according to the service state report", and [0038] "the access network device can generate the event triggering information or the sending period information of the service state report according to a service data QoS parameter of the service type of a service used, being used or to be used by the UE, such as a quality class identifier (Quality Class Identifier, QCI for short)"),
and a buffered uplink data amount of to-be-transmitted uplink service data for the UE; (Han: [0040] "the service state report can include, but is not limited to, at least one of the following:...buffered data amount or level corresponding to the buffered data amount");
and the determining the data information of the to-be-transmitted service data for the UE comprises: acquiring the service type and the QoS configuration parameter of the to-be-transmitted service data from signaling associated with applying for radio resource configuration information sent by the UE; (Han: [0030] "the access network device receives a service state report sent by the UE, so that the access network device can allocate the air interface resource for the UE according to the service state report").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Wei to include the teachings of Han in order to trigger a UE to switch from inactive to connected state based on the QoS sent by the UE (Han: [0038]).
The combination of Wei and Han does not explicitly teach and receiving the buffered uplink data amount reported by the UE in a preset reporting manner
However, Loehr does teach and receiving the buffered uplink data amount reported by the UE in a preset reporting manner (buffer status report). (Loehr: [0135] "For the downlink case, the eNB scheduler is obviously aware of the amount of data to be delivered to each UE; however, for the uplink direction, since scheduling decisions are done at the eNB and the buffer for the data is in the UE, BSRs have to be sent from the UE to the eNB in order to indicate the amount of data that needs to be transmitted over the UL-SCH").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Wei and Han to include the teachings of Loehr in order to send/receive an amount buffer through a Buffer Status Report (Loehr: [0135]).

Regarding Claim 12, The apparatus of claim 9, Wei does not explicitly teach wherein the data information of the to-be-transmitted service data for the UE comprises: a service type, a Quality of Service (QoS) configuration parameter and a buffered uplink data amount of to-be-transmitted uplink service data for the UE; and the information determining module comprises: a second analyzing sub-module, configured to acquire the service type and the QoS configuration parameter of the to-be-transmitted service data from signaling associated with applying for radio resource configuration information sent by the UE;
However, Han does teach herein the data information of the to-be-transmitted service data for the UE comprises: a service type, a Quality of Service (QoS) configuration parameter (Han: [0030] "the access network device receives a service state report sent by the UE, so that the access network device can allocate the air interface resource for the UE according to the service state report", and [0038] "the access network device can generate the event triggering information or the sending period information of the service state report according to a service data QoS parameter of the service type of a service used, being used or to be used by the UE, such as a quality class identifier (Quality Class Identifier, QCI for short)"),
and a buffered uplink data amount of to-be-transmitted uplink service data for the UE; (Han: [0040] "the service state report can include, but is not limited to, at least one of the following:...buffered data amount or level corresponding to the buffered data amount");
and the information determining module comprises: a second analyzing sub-module, configured to acquire the service type and the QoS configuration parameter of the to-be-transmitted service data from signaling associated with applying for radio resource configuration information sent by the UE;  (Han: [0030] "the access network device receives a service state report sent by the UE, so that the access network device can allocate the air interface resource for the UE according to the service state report").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Wei to include the teachings of Han in order to (Han: [0038]).
The combination of Wei and Han does not explicitly teach and a first receiving sub-module, configured to receive the buffered uplink data amount reported by the UE in a preset reporting manner
However, Loehr does teach and a first receiving sub-module, configured to receive the buffered uplink data amount reported by the UE in a preset reporting manner (buffer status report). (Loehr: [0135] "For the downlink case, the eNB scheduler is obviously aware of the amount of data to be delivered to each UE; however, for the uplink direction, since scheduling decisions are done at the eNB and the buffer for the data is in the UE, BSRs have to be sent from the UE to the eNB in order to indicate the amount of data that needs to be transmitted over the UL-SCH").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Wei and Han to include the teachings of Loehr in order to send/receive an amount buffer through a Buffer Status Report (Loehr: [0135]).

Regarding Claim 20, The base station of claim 17, Wei does not explicitly teach wherein the data information of the to-be-transmitted service data for the UE comprises: a service type, a Quality of Service (QoS) configuration parameter and a buffered uplink data amount of to-be-transmitted uplink service data for the UE; and determining the data information of the to-be-transmitted service data for the UE comprises: acquiring the service type and the QoS configuration parameter of the to-be- transmitted service data from signaling associated with applying for radio resource configuration information sent by the UE.
However, Han does teach wherein the data information of the to-be-transmitted service data for the UE comprises: a service type, a Quality of Service (QoS) configuration parameter (Han: [0030] "the access network device receives a service state report sent by the UE, so that the access network device can allocate the air interface resource for the UE according to the service state report", and [0038] "the access network device can generate the event triggering information or the sending period information of the service state report according to a service data QoS parameter of the service type of a service used, being used or to be used by the UE, such as a quality class identifier (Quality Class Identifier, QCI for short)"),
and a buffered uplink data amount of to-be-transmitted uplink service data for the UE; (Han: [0040] "the service state report can include, but is not limited to, at least one of the following:...buffered data amount or level corresponding to the buffered data amount");
and determining the data information of the to-be-transmitted service data for the UE comprises: acquiring the service type and the QoS configuration parameter of the to-be- transmitted service data from signaling associated with applying for radio resource configuration information sent by the UE;   (Han: [0030] "the access network device receives a service state report sent by the UE, so that the access network device can allocate the air interface resource for the UE according to the service state report").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Wei to include the teachings of Han in order to trigger a UE to switch from inactive to connected state based on the QoS sent by the UE (Han: [0038]).
The combination of Wei and Han does not explicitly teach and a first receiving sub-module, configured to receive the buffered uplink data amount reported by the UE in a preset reporting manner
However, Loehr does teach and a first receiving sub-module, configured to receive the buffered uplink data amount reported by the UE in a preset reporting manner (buffer status report). (Loehr: [0135] "For the downlink case, the eNB scheduler is obviously aware of the amount of data to be delivered to each UE; however, for the uplink direction, since scheduling decisions are done at the eNB and the buffer for the data is in the UE, BSRs have to be sent from the UE to the eNB in order to indicate the amount of data that needs to be transmitted over the UL-SCH").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Wei and Han to include the teachings of Loehr in order to send/receive an amount buffer through a Buffer Status Report (Loehr: [0135]).

Claims 5, 13, and 21 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Wei, et al. (hereafter Wei), US Patent Publication 2018/0176834 A1 in view of Han, et al. (hereafter Han) US Patent Publication 2015/0016397 A1, and Loehr, et al. (hereafter Loehr) US Patent Publication 2015/0117342 A1, and in further view of Mochizuki, et al. (hereafter Mochizuki) US Patent Publication 2018/0213530 A1.

Regarding Claim 5, The method of claim 4, the combination of Wei, Han, and Loehr does not explicitly teach further comprising: calculating a second switching index associated with the to-be-transmitted uplink service data according to the service type, the QoS configuration parameter and the buffered uplink data amount of the to-be-transmitted uplink service data for the UE; and when the second switching index is greater than a second switching threshold, determining that the data information of the to-be-transmitted service data for the UE satisfies the preset condition.
However, Mochizuki does teach further comprising: calculating a second switching index (Amount of data/Uplink communication quality) associated with the to-be-transmitted uplink service data according to the service type, the QoS configuration parameter and the buffered uplink data amount of the to-be-transmitted uplink service data for the UE; (Mochizuki: [0869-0880] "The eNB makes a judgment using a predetermined judgment indicator. The following (1) to (11) will be disclosed as specific examples of the predetermined judgment indicator: (1) Service type; (2) Amount of data; (3) QoS Class Identifier (QCI); (4) RB type; (5) Downlink communication quality; (6) Uplink communication quality; (7) The number of HARQs; (8) A load state of a cell; (9) A resource use state of a cell; (10) Transmission rate; and (11) A combination of (1) to (10) above");
and when the second switching index is greater than a second switching threshold, determining that the data information of the to-be-transmitted service data for the UE satisfies the preset condition. (Mochizuki: [0890] "A threshold may be set to indicators of the communication quality. The eNB may make a judgment depending on whether the communication quality is greater than or equal to the threshold, or less than the threshold").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Wei, Han, and Loehr to include the teachings of Mochizuki in order to make a judgement of the amount of data and uplink communication quality greater than a threshold to satisfy a preset condition for action (Mochizuki: [0869-0890]).

Regarding Claim 13, The apparatus of claim 12, the combination of Wei, Han, and Loehr does not explicitly teach further comprising: a second calculating module, configured to calculate a second switching index associated with the to-be-transmitted uplink service data according to the service type, the QoS configuration parameter and the buffered uplink data amount of the to-be-transmitted uplink service data for the UE; and a second determining module, configured to determine that the data information of the to-be-transmitted service data for the UE satisfies the preset condition when the second switching index calculated by the second calculating module is greater than a second switching threshold.
 further comprising: a second calculating module, configured to calculate a second switching index (Amount of data/Uplink communication quality) associated with the to-be-transmitted uplink service data according to the service type, the QoS configuration parameter and the buffered uplink data amount of the to-be-transmitted uplink service data for the UE; (Mochizuki: [0869-0880] "The eNB makes a judgment using a predetermined judgment indicator. The following (1) to (11) will be disclosed as specific examples of the predetermined judgment indicator: (1) Service type; (2) Amount of data; (3) QoS Class Identifier (QCI); (4) RB type; (5) Downlink communication quality; (6) Uplink communication quality; (7) The number of HARQs; (8) A load state of a cell; (9) A resource use state of a cell; (10) Transmission rate; and (11) A combination of (1) to (10) above");
and a second determining module, configured to determine that the data information of the to-be-transmitted service data for the UE satisfies the preset condition when the second switching index calculated by the second calculating module is greater than a second switching threshold.  (Mochizuki: [0890] "A threshold may be set to indicators of the communication quality. The eNB may make a judgment depending on whether the communication quality is greater than or equal to the threshold, or less than the threshold").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Wei, Han, and Loehr to include the teachings of Mochizuki in order to make a judgement of the amount of data and uplink communication quality greater than a threshold to satisfy a preset condition for action (Mochizuki: [0869-0890]).

Regarding Claim 21, The base station of claim 20, the combination of Wei, Han, and Loehr does not explicitly teach wherein the processor is configured to: calculate a second switching index associated with the to-be-transmitted uplink service data according to the service type, the QoS configuration parameter and the buffered uplink data amount of the to-be-transmitted uplink service data for the UE; and when the second switching index is greater than a second switching threshold, determining that the data information of the to-be-transmitted service data for the UE satisfies the preset condition.
However, Mochizuki does teach wherein the processor is configured to: calculate a second switching index (Amount of data/Uplink communication quality) associated with the to-be-transmitted uplink service data according to the service type, the QoS configuration parameter and the buffered uplink data amount of the to-be-transmitted uplink service data for the UE; (Mochizuki: [0869-0880] "The eNB makes a judgment using a predetermined judgment indicator. The following (1) to (11) will be disclosed as specific examples of the predetermined judgment indicator: (1) Service type; (2) Amount of data; (3) QoS Class Identifier (QCI); (4) RB type; (5) Downlink communication quality; (6) Uplink communication quality; (7) The number of HARQs; (8) A load state of a cell; (9) A resource use state of a cell; (10) Transmission rate; and (11) A combination of (1) to (10) above");
and when the second switching index is greater than a second switching threshold, determining that the data information of the to-be-transmitted service data for the UE satisfies the preset condition. (Mochizuki: [0890] "A threshold may be set to indicators of the communication quality. The eNB may make a judgment depending on whether the communication quality is greater than or equal to the threshold, or less than the threshold").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Wei, Han, and Loehr to include the teachings of Mochizuki in order to make a judgement of the amount of data and uplink communication quality greater than a threshold to satisfy a preset condition for action (Mochizuki: [0869-0890]).

Claims 6 and 22 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Wei, et al. (hereafter Wei), US Patent Publication 2018/0176834 A1 in view of Han, et al. (hereafter Han) US Patent Publication 2015/0016397 A1, and Loehr, et al. (hereafter Loehr) US Patent Publication 2015/0117342 A1, and in further view of Gintis, et al. (hereafter Gintis) US Patent Publication 2013/0064125 A1.

Regarding Claim 6, The method of claim 1, the combination of Wei, Han, and Loehr teaches wherein the data information of the to-be- transmitted service data for the UE comprises: a service type, a QoS configuration parameter (Han: [0030] "the access network device receives a service state report sent by the UE, so that the access network device can allocate the air interface resource for the UE according to the service state report", and [0038] "the access network device can generate the event triggering information or the sending period information of the service state report according to a service data QoS parameter of the service type of a service used, being used or to be used by the UE, such as a quality class identifier (Quality Class Identifier, QCI for short)"),
and a buffered uplink data amount of to-be-transmitted uplink service data for the UE; (Han: [0040] "the service state report can include, but is not limited to, at least one of the following:...buffered data amount or level corresponding to the buffered data amount").
The rational and motivation for adding this teaching of Han is the same as for Claim 4.
The combination of Wei, Han, and Loehr does not explicitly teach and the determining the data information of the to-be-transmitted service data for the UE comprises:  receiving a data packet of the to-be-transmitted service data that is to be sent to the UE; acquiring the service type and the QoS configuration parameter of the to-be-transmitted service data from the data packet.
 and the determining the data information of the to-be-transmitted service data for the UE (target device) comprises:  receiving a data packet of the to-be-transmitted service data that is to be sent to the UE; (Gintis: [0007-0008]"The packets are reassembled into the message at a final destination using the information contained in the packet headers, before the message is delivered to a target device or end user. At the receiving end,...At least some of the nodes may include a switching device or router that receives packets arriving at the node and retransmits the packets along appropriate outgoing paths");
acquiring the service type and the QoS configuration parameter of the to-be-transmitted service data from the data packet; (Gintis: [0051] "a network may modify a quality of service (QoS) or type of service (ToS) field within the headers of at least some packets").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Wei, Han, and Loehr to include the teachings of Gintis in order to obtain the service type and the QoS configuration parameter from the data packet.
Continuing, the combination of Wei, Han, Loehr, and Gintis does not explicitly teach and querying the buffered downlink data amount for the UE stored in a buffer of a base station in a preset query manner.
However, Loehr does teach and querying the buffered downlink data amount for the UE stored in a buffer of the base station in a preset query manner.  (Loehr: [0135] "For the downlink case, the eNB scheduler is obviously aware of the amount of data to be delivered to each UE; however, for the uplink direction, since scheduling decisions are done at the eNB and the buffer for the data is in the UE, BSRs have to be sent from the UE to the eNB in order to indicate the amount of data that needs to be transmitted over the UL-SCH").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Wei, Han, Loehr, and Gintis to include the (Loehr: [0135]).

Regarding Claim 22, The base station of claim 17, the combination of Wei, Han, and Loehr teaches wherein the data information of the to-be- transmitted service data for the UE comprises: a service type, a QoS configuration parameter (Han: [0030] "the access network device receives a service state report sent by the UE, so that the access network device can allocate the air interface resource for the UE according to the service state report", and [0038] "the access network device can generate the event triggering information or the sending period information of the service state report according to a service data QoS parameter of the service type of a service used, being used or to be used by the UE, such as a quality class identifier (Quality Class Identifier, QCI for short)"),
and a buffered uplink data amount of to-be-transmitted uplink service data for the UE; (Han: [0040] "the service state report can include, but is not limited to, at least one of the following:...buffered data amount or level corresponding to the buffered data amount").
The rational and motivation for adding this teaching of Han is the same as for Claim 20.
The combination of Wei, Han, and Loehr does not explicitly teach and the determining the data information of the to-be-transmitted service data for the UE comprises:  receiving a data packet of the to-be-transmitted service data that is to be sent to the UE; acquiring the service type and the QoS configuration parameter of the to-be-transmitted service data from the data packet.
However, Gintis does teach and the determining the data information of the to-be-transmitted service data for the UE (target device) comprises:  receiving a data packet of the to-be-transmitted service data that is to be sent to the UE; (Gintis: [0007-0008]"The packets are reassembled into the message at a final destination using the information contained in the packet headers, before the message is delivered to a target device or end user. At the receiving end,...At least some of the nodes may include a switching device or router that receives packets arriving at the node and retransmits the packets along appropriate outgoing paths");
acquiring the service type and the QoS configuration parameter of the to-be-transmitted service data from the data packet; (Gintis: [0051] "a network may modify a quality of service (QoS) or type of service (ToS) field within the headers of at least some packets").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Wei, Han, and Loehr to include the teachings of Gintis in order to obtain the service type and the QoS configuration parameter from the data packet.
Continuing, the combination of Wei, Han, Loehr, and Gintis does not explicitly teach and querying the buffered downlink data amount for the UE stored in a buffer of a base station in a preset query manner.
However, Loehr does teach and querying the buffered downlink data amount for the UE stored in a buffer of the base station in a preset query manner.  (Loehr: [0135] "For the downlink case, the eNB scheduler is obviously aware of the amount of data to be delivered to each UE; however, for the uplink direction, since scheduling decisions are done at the eNB and the buffer for the data is in the UE, BSRs have to be sent from the UE to the eNB in order to indicate the amount of data that needs to be transmitted over the UL-SCH").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Wei, Han, Loehr, and Gintis to include the teachings of Loehr in order to obtain the downlink buffer status from an eNB scheduler (Loehr: [0135]).

Claims 7 and 23 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Wei, et al. (hereafter Wei), US Patent Publication 2018/0176834 A1 in view of Han, et al. (hereafter Han) US Patent Publication 2015/0016397 A1, and Loehr, et al. (hereafter Loehr) US Patent Publication 2015/0117342 A1, and Gintis, et al. (hereafter Gintis) US Patent Publication 2013/0064125 A1, and in further view of Mochizuki, et al. (hereafter Mochizuki) US Patent Publication 2018/0213530 A1.

Regarding Claim 7, The method of claim 4, the combination of Wei, Han, Loehr, and Gintis does not explicitly teach further comprising: calculating a third switching index associated with the to-be-transmitted downlink service data according to the service type, the QoS configuration parameter and the buffered downlink data amount of the to-be-transmitted downlink service data for the UE; and when the third switching index is greater than a third switching threshold, determining that the data information of the to-be-transmitted service data for the UE satisfies the preset condition.
However, Mochizuki does teach further comprising: calculating a third switching index (Service type/Downlink communication quality) associated with the to-be-transmitted downlink service data according to the service type, the QoS configuration parameter and the buffered downlink data amount of the to-be-transmitted downlink service data for the UE; (Mochizuki: [0869-0880] "The eNB makes a judgment using a predetermined judgment indicator. The following (1) to (11) will be disclosed as specific examples of the predetermined judgment indicator: (1) Service type; (2) Amount of data; (3) QoS Class Identifier (QCI); (4) RB type; (5) Downlink communication quality; (6) Uplink communication quality; (7) The number of HARQs; (8) A load state of a cell; (9) A resource use state of a cell; (10) Transmission rate; and (11) A combination of (1) to (10) above");
and when the third switching index is greater than a third switching threshold, determining that the data information of the to-be-transmitted service data for the UE satisfies the preset condition.  (Mochizuki: [0890] "A threshold may be set to indicators of the communication quality. The eNB may make a judgment depending on whether the communication quality is greater than or equal to the threshold, or less than the threshold").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Wei, Han, Loehr, and Gintis to include the teachings of Mochizuki in order to make a judgement of the amount of data and uplink communication quality greater than a threshold to satisfy a preset condition for action. 

Regarding Claim 23, The base station of claim 22, the combination of Wei, Han, Loehr, and Gintis does not explicitly teach wherein the processor is configured to:  calculate a third switching index associated with the to-be-transmitted downlink service data according to the service type, the QoS configuration parameter and the buffered downlink data amount of the to-be-transmitted downlink service data for the UE; and when the third switching index is greater than a third switching threshold, determining that the data information of the to-be-transmitted service data for the UE satisfies the preset condition.
However, Mochizuki does teach wherein the processor is configured to:  calculate a third switching index (Service type/Downlink communication quality) associated with the to-be-transmitted downlink service data according to the service type, the QoS configuration parameter and the buffered downlink data amount of the to-be-transmitted downlink service data for the UE; (Mochizuki: [0869-0880] "The eNB makes a judgment using a predetermined judgment indicator. The following (1) to (11) will be disclosed as specific examples of the predetermined judgment indicator: (1) Service type; (2) Amount of data; (3) QoS Class Identifier (QCI); (4) RB type; (5) Downlink communication quality; (6) Uplink communication quality; (7) The number of HARQs; (8) A load state of a cell; (9) A resource use state of a cell; (10) Transmission rate; and (11) A combination of (1) to (10) above");
and when the third switching index is greater than a third switching threshold, determining that the data information of the to-be-transmitted service data for the UE satisfies the preset condition.  (Mochizuki: [0890] "A threshold may be set to indicators of the communication quality. The eNB may make a judgment depending on whether the communication quality is greater than or equal to the threshold, or less than the threshold").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Wei, Han, Loehr, and Gintis to include the teachings of Mochizuki in order to make a judgement of the amount of data and uplink communication quality greater than a threshold to satisfy a preset condition for action. (Mochizuki: [0869-0890]).

Claims 8 and 24 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Wei, et al. (hereafter Wei), US Patent Publication 2018/0176834 A1 in view of Mochizuki, et al. (hereafter Mochizuki) US Patent Publication 2018/0213530 A1, and in further view of Tang, et al. (hereafter Tang) US Patent Publication 2018/0184372 A1.

Regarding Claim 8, The method of claim 1, Wei does not explicitly teach further comprising: calculating a fourth switching index associated with the UE information and a fifth switching index associated with the to-be-transmitted service data.
However, Mochizuki does teach further comprising: calculating a fourth switching index associated with the UE information  (Service type) and a fifth switching index associated with the to-be-transmitted service data (Amount of data); (Mochizuki: [0869-0880] "The eNB makes a judgment using a predetermined judgment indicator. The following (1) to (11) will be disclosed as specific examples of the predetermined judgment indicator: (1) Service type; (2) Amount of data; (3) QoS Class Identifier (QCI); (4) RB type; (5) Downlink communication quality; (6) Uplink communication quality; (7) The number of HARQs; (8) A load state of a cell; (9) A resource use state of a cell; (10) Transmission rate; and (11) A combination of (1) to (10) above");
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Wei to include the teachings of Mochizuki in order to make a judgement of the amount of data and communication quality greater than a threshold to satisfy a preset condition for action.
Continuing, the combination of Wei and Mochizuki does not explicitly teach performing weight sum of the fourth switching index and the fifth switching index to obtain a sixth switching index and when the sixth switching index is greater than a fourth switching threshold, determine that the UE information of the UE and the data information of the to-be- transmitted service data for the UE satisfy the preset condition.
However, Tang does teach performing weight sum of the fourth switching index (first judgment basis) and the fifth switching index (second judgment basis) to obtain a sixth switching index (judgment characteristic value); (Tang: [0219] "determine a sum or weighted sum of the characteristic value of the first judgment basis, the characteristic value of the second judgment basis, the characteristic value of the third judgment basis and the characteristic value of the fourth judgment basis as a judgment characteristic value);
and when the sixth switching index (judgment characteristic value) is greater than a fourth (first judgment basis) switching threshold, determining that the UE information of the UE and the data information of the to-be- transmitted service data for the UE satisfy the preset condition.  (Tang: [0219]"determine to initiate registration if the judgment characteristic value is larger than a first threshold").
(Tang: [0219]).

Regarding Claim 24, The base station of claim 17, Wei does not explicitly teach wherein the processor is configured to: calculate a fourth switching index associated with the UE information and a fifth switching index associated with the to-be-transmitted service data.
However, Mochizuki does teach wherein the processor is configured to: calculate a fourth switching index associated with the UE information  (Service type) and a fifth switching index associated with the to-be-transmitted service data (Amount of data); (Mochizuki: [0869-0880] "The eNB makes a judgment using a predetermined judgment indicator. The following (1) to (11) will be disclosed as specific examples of the predetermined judgment indicator: (1) Service type; (2) Amount of data; (3) QoS Class Identifier (QCI); (4) RB type; (5) Downlink communication quality; (6) Uplink communication quality; (7) The number of HARQs; (8) A load state of a cell; (9) A resource use state of a cell; (10) Transmission rate; and (11) A combination of (1) to (10) above");
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Wei to include the teachings of Mochizuki in order to make a judgement of the amount of data and communication quality greater than a threshold to satisfy a preset condition for action.
Continuing, the combination of Wei and Mochizuki does not explicitly teach perform weight sum of the fourth switching index and the fifth switching index to obtain a sixth switching index and when the sixth switching index is greater than a fourth switching threshold, determine that the UE information of the UE and the data information of the to-be- transmitted service data for the UE satisfy the preset condition.
However, Tang does teach perform weight sum of the fourth switching index (first judgment basis) and the fifth switching index (second judgment basis) to obtain a sixth switching index (judgment characteristic value); (Tang: [0219] "determine a sum or weighted sum of the characteristic value of the first judgment basis, the characteristic value of the second judgment basis, the characteristic value of the third judgment basis and the characteristic value of the fourth judgment basis as a judgment characteristic value);
and when the sixth switching index (judgment characteristic value) is greater than a fourth (first judgment basis) switching threshold, determining that the UE information of the UE and the data information of the to-be- transmitted service data for the UE satisfy the preset condition.  (Tang: [0219]"determine to initiate registration if the judgment characteristic value is larger than a first threshold").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Wei and Mochizuki to include the teachings of Tang in order to obtain a weighted sum of two judgement values to compare against the first judgement value greater than a threshold (Tang: [0219]).

Claim 14 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Wei, et al. (hereafter Wei), US Patent Publication 2018/0176834 A1 in view of Han, et al. (hereafter Han) US Patent Publication 2015/0016397 A1, and Loehr, et al. (hereafter Loehr) US Patent Publication 2015/0117342 A1, and Gintis, et al. (hereafter Gintis) US Patent Publication 2013/0064125 A1, and Mochizuki, et al. (hereafter Mochizuki) US Patent Publication 2018/0213530 A1, and in further view of Tang, et al. (hereafter Tang) US Patent Publication 2018/0184372 A1.

Regarding Claim 14, The apparatus of claim 9, Wei, Han, does not teach wherein the data information of the to-be- transmitted service data for the UE comprises: a service type, a QoS configuration parameter and a buffered uplink data amount of to-be-transmitted uplink service data for the UE.
However, Han does teach wherein the data information of the to-be- transmitted service data for the UE comprises: a service type, a QoS configuration parameter (Han: [0030] "the access network device receives a service state report sent by the UE, so that the access network device can allocate the air interface resource for the UE according to the service state report", and [0038] "the access network device can generate the event triggering information or the sending period information of the service state report according to a service data QoS parameter of the service type of a service used, being used or to be used by the UE, such as a quality class identifier (Quality Class Identifier, QCI for short)"),
and a buffered uplink data amount of to-be-transmitted uplink service data for the UE; (Han: [0040] "the service state report can include, but is not limited to, at least one of the following:...buffered data amount or level corresponding to the buffered data amount").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Wei to include the teachings of Han in order to trigger a UE to switch from inactive to connected state based on the QoS sent by the UE (Han: [0038]).
The combination of Wei, Han, and Loehr does not explicitly teach and the information determining module comprises: a second receiving sub-module, configured to receive a data packet of the to-be-transmitted service data that is to be sent to the UE; a third analyzing sub-module, configured to acquire  the service type and the QoS configuration parameter of the to-be-transmitted service data from the data packet.
However, Gintis does teach and the information determining module comprises: a second receiving sub-module, configured to receive a data packet of the to-be-transmitted service data that is to be sent to the UE; (Gintis: [0007-0008]"The packets are reassembled into the message at a final destination using the information contained in the packet headers, before the message is delivered to a target device or end user. At the receiving end,...At least some of the nodes may include a switching device or router that receives packets arriving at the node and retransmits the packets along appropriate outgoing paths");
a third analyzing sub-module, configured to acquire the service type and the QoS configuration parameter of the to-be-transmitted service data from the data packet; (Gintis: [0051] "a network may modify a quality of service (QoS) or type of service (ToS) field within the headers of at least some packets").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Wei and Han to include the teachings of Gintis in order to obtain the service type and the QoS configuration parameter from the data packet.
Continuing, the combination of Wei, Han, and Gintis does not explicitly teach and a querying sub-module, configured to query a buffered downlink data amount for the UE stored in a buffer of a base station in a preset query manner.
However, Loehr does teach and a querying sub-module, configured to query a buffered downlink data amount for the UE stored in a buffer of a base station in a preset query manner.  (Loehr: [0135] "For the downlink case, the eNB scheduler is obviously aware of the amount of data to be delivered to each UE; however, for the uplink direction, since scheduling decisions are done at the eNB and the buffer for the data is in the UE, BSRs have to be sent from the UE to the eNB in order to indicate the amount of data that needs to be transmitted over the UL-SCH").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Wei, Han, and Gintis to include the teachings of Loehr in order to obtain the downlink buffer status from an eNB scheduler (Loehr: [0135]).
Continuing, the combination of Wei, Han, Gintis, and Loehr does not explicitly teach the apparatus further comprising: a third calculating module, configured to calculate a third switching index associated with the to-be-transmitted downlink service data according to the service type, the QoS configuration parameter and the buffered downlink data amount of the to- be-transmitted downlink service data for the UE; a third determining module, configured to determine that the data information of the to-be-transmitted service data for the UE satisfies the preset condition when the third switching index calculated by the third calculating module is greater than a third switching threshold; a fourth calculating module, configured to calculate a fourth switching index  associated with the UE information and a fifth switching index associated with the to-be- transmitted service data.
However, Mochizuki does teach the apparatus further comprising: a third calculating module, configured to calculate a third switching index (Service type/Downlink communication quality) associated with the to-be-transmitted downlink service data according to the service type, the QoS configuration parameter and the buffered downlink data amount of the to- be-transmitted downlink service data for the UE; (Mochizuki: [0869-0880] "The eNB makes a judgment using a predetermined judgment indicator. The following (1) to (11) will be disclosed as specific examples of the predetermined judgment indicator: (1) Service type; (2) Amount of data; (3) QoS Class Identifier (QCI); (4) RB type; (5) Downlink communication quality; (6) Uplink communication quality; (7) The number of HARQs; (8) A load state of a cell; (9) A resource use state of a cell; (10) Transmission rate; and (11) A combination of (1) to (10) above");
a third determining module, configured to determine that the data information of the to-be-transmitted service data for the UE satisfies the preset condition when the third switching index calculated by the third calculating module is greater than a third switching threshold;  (Mochizuki: [0890] "A threshold may be set to indicators of the communication quality. The eNB may make a judgment depending on whether the communication quality is greater than or equal to the threshold, or less than the threshold");
a fourth calculating module, configured to calculate a fourth switching index (Service type/Downlink communication quality) associated with the UE information and a fifth switching index (Amount of data) associated with the to-be- transmitted service data; (Mochizuki: [0869-0880] "The eNB makes a judgment using a predetermined judgment indicator. The following (1) to (11) will be disclosed as specific examples of the predetermined judgment indicator: (1) Service type; (2) Amount of data; (3) QoS Class Identifier (QCI); (4) RB type; (5) Downlink communication quality; (6) Uplink communication quality; (7) The number of HARQs; (8) A load state of a cell; (9) A resource use state of a cell; (10) Transmission rate; and (11) A combination of (1) to (10) above");
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Wei, Han, Gintis, and Loehr to include the teachings of Mochizuki in order to make a judgement of the amount of data and downlink communication quality greater than a threshold to satisfy a preset condition for action. (Mochizuki: [0869-0890]).
Continuing, the combination of Wei, Han, Gintis, Loehr, and Mochizuki does not explicitly teach a weighting module, configured to perform weight sum of the fourth switching and the fifth switching index which are calculated by the fourth calculating module to obtain a sixth switching index; and a fourth determining module, configured to determine that the UE information of the UE and the data information of the to-be-transmitted service data for the UE satisfy the preset condition when the sixth switching index obtained by the weighting module is greater than a fourth switching threshold.
However, Tang does teach a weighting module, configured to perform weight sum of the fourth switching index (first judgment basis) and the fifth switching index (second judgment basis) which are calculated by the fourth calculating module to obtain a sixth switching index (judgment characteristic value); (Tang: [0219] "determine a sum or weighted sum of the characteristic value of the first judgment basis, the characteristic value of the second judgment basis, the characteristic value of the third judgment basis and the characteristic value of the fourth judgment basis as a judgment characteristic value);
and a fourth determining module, configured to determine that the UE information of the UE and the data information of the to-be-transmitted service data for the UE satisfy the preset condition when the sixth switching index (judgment characteristic value) obtained by the weighting module is greater than a fourth switching threshold (first judgment basis).  (Tang: [0219]"determine to initiate registration if the judgment characteristic value is larger than a first threshold").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Wei, Han, Gintis, Loehr, and Mochizuki to include the teachings of Tang in order to obtain a weighted sum of two judgement values to compare against the first judgement value greater than a threshold (Tang: [0219]).






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541. The examiner can normally be reached Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/R.L.S/Examiner, Art Unit 2416                      

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416